Citation Nr: 0325877	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  02-04 804	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a shrapnel 
wound to the posterior occiput, to include migraine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1965 to April 1969.

2.	On August 12, 2003, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through Disabled American Veterans, his 
authorized representative, that a withdrawal of this appeal 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R.§ 20.202 (2002); 68 Fed. Reg.13,226 (March 19, 2003) 
(to be codified as amended at 38 C.F.R. § 20.204(a), (b), 
(c).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing as to any or all issues involved in the 
appeal.  68 Fed. Reg. 13226 (March 19, 2003) (to be codified 
as amended at 38 C.F.R. § 20.204 (b).  Only an appellant, or 
an appellant's authorized representative, may withdraw an 
appeal.  68 Fed. Reg. 13,226 (March 19, 2003) (to be codified 
as amended at 38 C.F.R. § 20.204(a).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.




ORDER

The appeal is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



